DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s amendment filed on January 31, 2022 amending claim 44 has been entered.  Claims 1-43 are canceled.  Claims 44-63 are currently pending and presented for examination.

Response to Arguments
Applicant’s arguments filed January 31, 2022, with respect to the rejection under 35 USC 103 have been fully considered and are persuasive.  Accordingly, the previous rejection under 35 USC 103 is hereby withdrawn.  Therefore claims 44-63 are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 44-63 of the instant application claim a method of reducing seizures or delaying seizure onset in epilepsy characterized by recurrent unprovoked seizures, comprising administering one or more dimebolins or pharmaceutically acceptable salts thereof as the only active pharmaceutical ingredient.

Zefirov et al. teaches a method of treating neurodegenerative diseases comprising the administration of a compound of general formula (I) wherein R1 and R3 are Me and R2 is 6-Me-3Py-(CH2)2 which is dimebolin and salts thereof (abstract).  Zefirov et al. teaches that the compounds disclosed therein, which include dimebolin have anti-NMDA activity (column 6 lines 15-62 and Table A in column 7).  Zefirov et al. further teaches that the NMDA-antagonist properties of compounds of formula (I) including dimebolin, permit them to be useful in the treatment of neurodegenerative diseases (column 6 lines 63-67 and Table A in column 7).  Zefirov et al. specifically teaches 9 compounds useful therein including 2-methyl-5-[2-(6-methyl-3-pyridyl)ethyl]-2,3,4,5-tetrahydro-1H-pyrido[4,3-b]indole (column 5 lines 49-50). 
Zefirov et al. specifically demonstrates the anti-NMDA activity of the compounds disclosed therein including dimebolin (compound 10 in Table A) (columns 6 and 7).  Zefirov et al. teaches that in control animals, injection of NMDA into the lateral ventricle caused run, jumps, convulsions and then death of the animals (column 6 lines 38-44).  Zefirov et al. further teaches that each of the test compounds including dimebolin was able to prevent the development of convulsions and the death of the animals (column 6 lines 45-50 and Table A column 7).
However, Zefirov et al. does not teach reducing seizures or delaying seizure onset in epilepsy characterized by recurrent unprovoked seizures.  Furthermore, Applicant has persuasively argued that Zefirov has only demonstrated that dimebon can antagonize the NMDA receptor in rat brain by injecting NMDA into the lateral ventricle of 
Therefore, the cited claims of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 44-63 are allowed.  Claims 1-43 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM